Citation Nr: 0833603	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-40 251	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an effective date prior to April 27, 2000 
for the grant of a 50 percent rating evaluation for service-
connected chronic anxiety reaction.

2. Entitlement to an effective date prior to April 27, 2000 
for the grant of a total rating due to individual 
unemployability (TDIU rating). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In September 2007, the 
Board remanded the appeal to the agency of original 
jurisdiction (AOJ) for further action in accord with due 
process and adjudication of intertwined claims, and it now 
returns to the Board for appellate review.

The Board notes in his substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  A hearing was scheduled in April 
2007; however, the veteran failed to attend.  As no further 
communication from the veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), 
(e) (2007).

The issues of entitlement to an effective date prior to April 
27, 2000 for the grant of a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In December 2000, the RO granted an increased rating 
evaluation of 50 percent for service-connected chronic 
anxiety reaction and assigned an effective date of April 27, 
2000.

2. The veteran did not file a timely notice of disagreement 
with the December 2000 rating decision with regard to the 50 
percent rating evaluation granted for service-connected 
chronic anxiety reaction.
 
3.  In February 2003, the veteran submitted a claim for an 
earlier effective date for the award of a 50 percent rating 
evaluation for service-connected chronic anxiety reaction.  


CONCLUSION OF LAW

1.  The December 2000 rating decision which assigned an 
effective date of April 27, 2000 for a 50 percent rating for 
chronic anxiety reaction is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2007).

2.  The legal criteria for an effective date earlier than 
April 27, 2000, for the assignment of a 50 percent rating for 
chronic anxiety reaction have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in September 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in February 2008.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

The VCAA letter complied with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




Earlier Effective Date

In a December 2000 rating decision, the RO granted an 
increased rating evaluation of 50 percent for chronic anxiety 
reaction, effective April 27, 2000.  Also in this rating 
decision were denials of claims for a TDIU rating; a rating 
in excess of 30 percent for residuals, partial glossectomy 
with speech impairment; a rating in excess of 30 percent for 
multiple facial scars; service connection for post-traumatic 
stress disorder (PTSD); and service connection for 
hemorrhoids.  In January 2001, the veteran filed a timely 
notice of disagreement with regard to the denial of his 
claims for a TDIU rating and service connection for PTSD.  
However, the veteran did not file a notice of disagreement 
with regard to the 50 percent rating evaluation assigned for 
chronic anxiety reaction in the December 2000 rating 
decision.
 
In February 2003, the veteran, through his attorney, filed a 
claim, which was construed as a claim for an earlier 
effective date for the 50 percent rating evaluation assigned 
for chronic anxiety reaction, effective April 27, 2000.  The 
Court has held that there is no such claim as a "claim for 
an earlier effective date."  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004). 

The claimant in this case seeks an effective date prior to 
the date of the claim.  The claimant does not argue that the 
request for an earlier effective date should be construed as 
a motion to revise based on CUE.  The veteran has raised 
claims of CUE in rating decisions dated January 19, 1977, 
February 27, 1980, and June 17, 1980 with regard to the 
rating evaluations for chronic anxiety reaction therein 
assigned.  These claims have been adjudicated by the RO in 
May 2006 and February 2008 rating decisions.  However, 
neither the veteran's February 2003 request, nor any other 
communication from the veteran, may be reasonably construed 
as either an application to reopen a prior final claim or a 
claim of clear and unmistakable error in the December 2000 
rating decision.  In fact, the Board observes that the 
February 2003 submission does not even explicitly cite the 
December 2000 rating decision.  

Thus, the only remaining possibility in this case is that the 
claim can be processed as some form of freestanding claim for 
earlier effective date even though there is a final decision 
of record.  That is, the December 2000  rating decision which 
granted a 50 percent rating for chronic anxiety reaction and 
assigned an effective date of April 27, 2000 was not appealed 
to the Board and became final.  However, such a possibility 
vitiates the rule of finality.  See Leonard and Cook, both 
supra.  Accordingly, to the extent that the claimant has 
improperly raised a freestanding "claim for an earlier 
effective date" in an attempt to overcome the finality of the 
December 2000 final decision, the appeal cannot prevail.  



ORDER

Entitlement to an effective date earlier than April 27, 2000 
for the grant of a 50 percent rating evaluation for service-
connected chronic anxiety reaction, is denied.


REMAND

Although cognizant of the delay that will result, the Board 
finds it necessary to again remand the claim of entitlement 
to an effective date prior to April 27, 2000 for the grant of 
a TDIU rating.  Specifically, the Board observes that further 
action is necessary in order to ensure compliance with the 
Board's September 2007 remand.     

Initially, the Board notes that, unlike the above-discussed 
effective date claim with regard to the rating of evaluation 
for chronic anxiety reaction, the veteran's February 2003 
submission constituted a timely notice of disagreement with 
the May 2002 rating decision that granted a TDIU rating.  
Thus, this claim is properly before the Board.  

In the September 2007 Remand, the Board instructed that the 
veteran was to be properly advised as to how to substantiate 
a claim for an earlier effective date for a TDIU rating in 
accordance with the VCAA and the holding of Dingess/Hartman 
v. Nicholson.  19 Vet. App. 43 (2006).  Although a letter 
dated in September 2007 provided this notice as to the claim 
for an earlier effective date for the 50 percent rating 
evaluation for chronic anxiety reaction, the letter did not 
address the effective date claim with regard to a TDIU 
rating.  

The Court) has held "that a remand by this Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, a right to compliance with the remand orders."  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, 
the Board finds it necessary to remand this claim to obtain 
compliance with its September 2007 remand orders. 

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a letter that fully 
complies with the notice requirements 
of the VCAA, to include the evidence 
necessary to substantiate an earlier 
effective date for a TDIU rating and 
the responsibilities of the veteran and 
VA in supplying that evidence for 
consideration.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
effective date claim regarding TDIU 
should be readjudicated, to include all 
evidence received since the February 
2008 supplemental statement of the case 
(SSOC).  The veteran and his 
representative should then be issued 
another SSOC.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


